internal_revenue_service number release date index number ------------------- ------------- ---------------------------------- ---------------- ------------------ -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc corp plr-136579-12 date date legend distributing ----------------------------------------------------------------------------- ----------------------------------------------------------------------------------- ----------------------------------- controlled ----------------------------------------------------------------------------- ----------------------------------------------------------------------------------- ------------------------------ sub ------------------------------------------------------------------------------ ----------------------------------------------------------------------------------- -------------------------------------------------------------- sub --------------------------------------------------------------------------- -------------------------------------------------------------- ------------------------------------------------------------------- ------------------------------------------------------------------------------ state a date a shareholder group a shareholder group b shareholder group c ---------- ------------------ ---------------- -------------- --------------------------------------------------------------- plr-136579-12 x y n dollar_figurea ------ ------ ----- ----------- exchanging shareholders --------------------------------------------------------------- business x business y dear --------------- -------------------------------------------- ------------------------------------------------ this letter responds to a letter dated date requesting rulings as to certain federal_income_tax consequences to the proposed transaction described below the proposed transaction the information submitted in that request and in subsequent correspondence is summarized below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the proposed transaction i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal_revenue_code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 summary of facts distributing is a corporation organized under the laws of state a that is engaged in business x and business y through its two wholly owned subsidiaries sub and sub which are national banks distributing is owned by approximately n shareholders however approximately x of distributing is owned by shareholder group a and shareholder group b the remaining approximately y of distributing is owned by shareholder group c shareholder group a is chiefly involved with the operation of sub while shareholder group b is chiefly involved with the operation of sub financial information submitted by distributing indicates that sub and sub plr-136579-12 each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years on date a distributing formed controlled for the purposes of the proposed transaction described below controlled is currently a shell corporation with no assets business or employees proposed transaction for what are represented to be valid business reasons distributing proposes the following proposed transaction i ii distributing will contribute all of the outstanding_stock in sub approximately dollar_figurea of cash and certain other assets to the capital of controlled in exchange for all of the outstanding_stock in controlled and the assumption by controlled of certain liabilities the contribution distributing will thereafter distribute all of the controlled stock to the exchanging shareholders in complete redemption of their distributing stock the distribution representations the taxpayer makes the following representations with respect to the proposed transaction a indebtedness if any owed by controlled to distributing after the distribution will not constitute stock_or_securities b no part of the consideration to be distributed in the distribution will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing c no security holder of distributing will receive any consideration in the distribution d distributing and controlled will treat all members of their respective separate affiliated groups within the meaning of sec_355 sags as one corporation in determining whether the requirements of sec_355 regarding the active_conduct_of_a_trade_or_business are satisfied e the five years of financial information submitted on behalf of business x conducted by the distributing sag is representative of the business’s present operation and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted plr-136579-12 f the five years of financial information submitted on behalf of business y conducted by the distributing sag prior to the contribution and distribution and to be conducted by the controlled sag after the contribution and distribution is representative of the business’s present operation and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted g the distributing sag neither acquired_business x nor acquired control of an entity conducting business x during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of the distribution the distributing sag has been the principal_owner of the goodwill and significant assets of business x and will continue to be the principal_owner following the distribution h the distributing sag neither acquired_business y nor acquired control of an entity conducting business y during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of the distribution the distributing sag has been the principal_owner of the goodwill and significant assets of business y and will continue to be the principal_owner following the distribution i following the transaction the distributing sag and the controlled sag will each continue the active_conduct of business x distributing sag and business y controlled sag respectively independently and with its separate employees j the distribution of the stock of controlled is carried out for the following corporate business_purpose and is motivated in whole or substantial part by this business_purpose to resolve divergent shareholder views regarding the short and long-term business plans and strategies of sub and sub the distribution of the stock of controlled is motivated in whole or substantial part by this corporate business_purpose k the distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both l following the distribution no person will hold a greater than percent interest in either distributing or controlled within the meaning of sec_355 who did not hold such an interest immediately before the distribution m immediately after the distribution neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 plr-136579-12 n for the purposes of sec_355 immediately after the distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of the distribution o for the purposes of sec_355 immediately after the distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing’s stock_or_securities that were acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of the distribution p the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation q the fair_market_value of the controlled stock and any other consideration to be received by the exchanging shareholders in the distribution will be approximately equal to the fair_market_value of the distributing stock surrendered by such shareholders in the distribution r the total fair_market_value of the assets transferred to controlled in the contribution will be equal to or exceed the aggregate adjusted_basis of those assets so transferred s the total adjusted_basis of the assets transferred by distributing to controlled in the contribution will equal or exceed the sum of the total liabilities assumed within the meaning of sec_357 if any by controlled plus any liabilities to which the transferred assets are subject t the total fair_market_value of the assets transferred by distributing to controlled in the contribution will exceed the sum of i the total amount of liabilities assumed within the meaning of sec_357 if any by controlled ii the amount of any liabilities owed to controlled by distributing if any that are discharged or extinguished in connection with the contribution and iii the amount of any cash and the fair_market_value of any other_property other than stock and securities permitted to be received under plr-136579-12 sec_361 without the recognition of gain if any received by distributing from controlled in connection with the contribution u the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately after the contribution v the fair_market_value of the assets of controlled will exceed controlled's aggregate basis in those assets immediately after the contribution w the liabilities if any assumed within the meaning of sec_357 by controlled in the contribution and the liabilities if any to which the assets transferred in the contribution are subject were incurred in the ordinary course of business and are associated with the assets being transferred x distributing will neither accumulate its receivables nor make extraordinary payment of its payables in anticipation of the contribution and distribution y no property will be transferred by distributing to controlled for which an investment_credit allowed under sec_46 has been or will be claimed z no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution other than intercompany loans or obligations that have arisen or will arise between the parties in the ordinary course of business aa immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further distributing’s excess_loss_account with respect to controlled stock will be included in income immediately before the distribution bb payments made in connection with all continuing transactions if any following the proposed transaction between distributing and controlled will be made for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length cc no two parties to the transaction are investment companies as defined in sec_368 and iv dd distributing and controlled each will pay its own expenses if any incurred in connection with the contribution and the distribution rulings plr-136579-12 based solely on the information submitted and the representations set forth above we rule as follows regarding the proposed transaction the contribution and the distribution taken together will qualify as a reorganization within the meaning of sec_368 distributing and controlled will each be a party to the reorganization within the meaning of sec_368 distributing will not recognize any gain_or_loss on the contribution sec_361 and sec_357 controlled will not recognize any gain_or_loss on the contribution sec_1032 controlled’s basis in each asset received from distributing in the contribution will equal the basis of such asset in the hands of distributing immediately before the contribution sec_362 controlled’s holding_period in each asset received from distributing in the contribution will include the period during which distributing held such asset sec_1223 distributing will not recognize any gain_or_loss upon the distribution of controlled stock in the distribution sec_361 no gain_or_loss will be recognized by and no amount otherwise will be included in the income of the exchanging shareholder’s upon the receipt of controlled stock in the distribution sec_355 the basis of the controlled stock in the hands of the exchanging shareholders immediately after the distribution will be the same as the exchanging shareholders basis in their distributing stock held immediately before the distribution allocated in the manner described in sec_358 through c and sec_1_358-2 the holding_period of the controlled stock received by the exchanging shareholders will include the holding_period of the distributing stock held by the exchanging shareholders provided the distributing stock was held by the exchanging shareholders as a capital_asset on the date of the distribution sec_1223 earnings_and_profits if any will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 caveats plr-136579-12 no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is expressed regarding i whether the proposed transaction satisfies the business_purpose requirement of sec_1_355-2 ii whether the proposed transaction is used primarily as a device for the distribution of the earnings_and_profits of distributing or controlled or both see sec_355 and sec_1_355-2 iii whether the proposed transaction is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest in either distributing or controlled see sec_355 and sec_1_355-7 and iv any non-arm’s length transactions between any of the parties to the proposed transaction procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely __________________________ leah m thompson assistant branch chief branch office of associate chief_counsel corporate cc
